Citation Nr: 0319104	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gouty arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1981 until 
September 1985 and again from May 1986 until December 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increase.

In March 2003, a hearing was held before the undersigned at 
the RO in St. Petersburg.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The veteran's gouty arthritis is productive of complaints 
of pain, swelling and limited motion on flare-ups.

3.  The veteran's gouty arthritis approximates disability due 
to 3 or more incapacitating episodes annually.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating, but no 
higher, for gouty arthritis have been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5002 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), was signed into law in November 2000.  The 
legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to VA's duty to notify, the 1999 rating decision 
on appeal, as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  Furthermore, in August 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

The Board notes that the VCAA notification letter sent to the 
veteran in August 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the appellant.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, the Board 
recognizes that the August 2001 letter requested a response 
within 60 days and did not notify the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  However, any error 
in the letter to the appellant in not informing him that he 
had one year to submit the requested information and/or 
evidence was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  It is clear 
that the claimant has nothing further to submit, and 
adjudication of his claim can proceed.


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  There is no objective evidence indicating that 
there has been a material change in the severity of his 
service-connected condition since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
Therefore, the Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).  
Moreover, the veteran's contentions are affiliated with the 
claims file.  Finally, a transcript of the veteran's March 
2003 personal hearing before the undersigned is of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased disability ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Private medical records dated in 1998 reflect treatment for 
gout.  A July 1998 report contained a diagnosis of an acute 
gouty episode regarding the second toe metacarpophalangeal 
(MCP) joint, right foot.  The veteran stated that he had 3 to 
4 such episodes a year, occurring mostly in the knee or first 
MCP joint of the right foot.  

An August 1998 private treatment report revealed another 
gouty episode on second and third toes of the right foot.  

A private treatment report dated November 1998 demonstrated 
pain and swelling of the right elbow times 5 days.  Gout was 
diagnosed.  

The veteran was examined by VA in February 1999.  At that 
time, there was no abnormality of the veteran's spine, 
shoulder, wrist, hips, knees, ankles and elbows.  There was 
no limitation of motion as to any joint.  There was no 
evidence of acute gout.  It was also noted that the veteran 
had pain and tenderness in the abductor tendon of the left 
fifth finger.  However, that discomfort was due to a recent 
injury that occurred when the veteran was playing with his 
son.  

X-rays taken in conjunction with the February 1999 VA 
examination revealed slight hallux valgus angulation at the 
first metatarsal phalangeal joint.  It was noted that such a 
finding could indicate early gout changes, or a mild bunion.

Also in February 1999, a VA outpatient report shows that the 
veteran had requested gout medication.  

An April 1999 VA outpatient treatment report contained 
complaints of gout in the elbow, feet and knees.  He stated 
that when he experienced gout pain, the level of discomfort 
was a 9 out of 10.  

In an April 1999 statement, the veteran reported that since 
separation from service, he had experienced 4 incapacitating 
flare-ups of gout.  On each occasion he was forced to leave 
work and seek medical help.  

A May 1999 VA treatment report showed an assessment of gout.  
There was no pain at that time.  

A June 1999 VA outpatient treatment report shows further 
treatment for gout.  The veteran complained of a flare-up of 
his left hand and right knee.  He stated that his pain level 
was at 9.  

In February 2000, the veteran was treated by VA for episodes 
of hand pain and swelling.  He also complained of foot 
swelling.  X-rays taken at that time detected localized 
swelling at the fourth PIP joint, right hand.  Such swelling 
could represent a manifestation of gout or localized lesion 
such as a ganglion infection.  There was no stigmata of late 
gout.  

VA outpatient treatment reports dated May 2000 showed 
complaints of joint pain.  Specifically, the veteran 
experienced constant aching and throbbing in his right elbow 
and wrist, times one day.  Activity exacerbated his symptoms.  

A private medical report dated May 2000 revealed complaints 
of pain in the right big toe.  He also complained of left 
knee pain.  The veteran described the condition as a gout 
flare-up.  The right great toe was red and swollen.  Both the 
right great toe and the left knee were tender and warm.  
There was no erythema.  

A VA x-ray of the right hand taken in June 2000 showed 
swelling of the PIP joint.  The radiologist noted that such 
localized swelling could represent a manifestation of gout or 
localized lesion such as a ganglion infection.  There was no 
stigmata of late gout.  

In September 2000, the veteran presented for VA outpatient 
treatment with complaints of soreness in the middle finger of 
his left hand.  A VA radiological report dated September 2000 
showed possible slight swelling at the PIP joint of the third 
ray, left hand.  

In a September 2001 VA outpatient treatment report, the 
veteran denied any current pain.  

The veteran was most recently examined by VA in February 
2002.  He reported gout flare-ups about 4-5 times per year, 
usually affecting his hand and his feet, rarely his knees and 
his right elbow.  He currently took Allopurinol.  For flare-
ups he took Indocin.  He stated that each acute attack took 
about 3 days to settle down.  He complained of morning 
stiffness in his hand.  Unless he was having an acute attack, 
his feet, knees and right elbow did not bother him.  He wore 
no brace or assistive device and never had surgery on any of 
the affected joints.  

Objectively, the veteran walked without an antalgic gait.  
Both knees were examined and had no abnormal appearance.  
There was no obvious deformity, nor was there swelling, 
discoloration, increased warmth or effusion of either knee.  
There was also no tenderness to palpation of either knee.  He 
had a painless range of motion of both knees, with full 
extension and flexion greater than 150 degrees.  There was no 
evidence of laxity or instability.  

Both feet were examined.  There was evidence of some 
osteophyte formation and degenerative change of the first 
metatarsal phalangeal joint of the left foot.  He had some 
limited and painful motion of the great toe, left foot, with 
20 degrees of dorsiflexion and 10 degrees of plantar flexion.  
The remainder of the foot examination revealed painless 
unrestricted motion.

Both hands were examined, and there was some mild swelling of 
the PIP joint of the third digit, left hand.  However, the 
veteran had full motion of all the joints of all the fingers 
without deformity of the left hand.  The right hand had some 
mild swelling of the PIP joint of the fourth finger.  There 
was no restricted motion of that finger or any other finger 
of the right hand.  He had good strength.  

Examination of the veteran's right elbow revealed no 
deformity or tenderness.  He had a painless range of motion.  
There was no swelling, effusion, discoloration or increased 
warmth of the right elbow.  He had full extension at 0 
degrees and flexion greater than 150 degrees.  Supination and 
pronation were greater than 90 degrees.  

Following physical examination, the veteran was diagnosed 
with gout.  The examiner stated that, in his opinion, the 
veteran's gout could and probably will go through periods of 
flare-up.  His strength, range of motion and coordination 
would be altered during such occasions.  The examiner stated 
that it was not possible to comment with any degree of 
medical certainty as to the frequency of such flare-ups or to 
what extent the veteran's functionality deviated as a result 
of them.  

The veteran offered testimony before the undersigned at a 
hearing in March 2003.  He stated that he saw a VA doctor 
about every 6 months for his gout condition.  He explained 
that he was getting better at predicting when a flare-up was 
imminent and that he would take Indocin, his prescribed anti-
inflammatory, ahead of time to mitigate the effects of the 
exacerbation.  He stated that his present treatment course 
involved only medication, and not therapy.  In service he 
also received therapy for the condition.  During flare-ups he 
would take 2 capsules of 25 milligrams each, 3 times daily.  
He stated that the medication helped significantly.  

The veteran was asked to describe the severity of his flare-
ups.  He responded by stating that the pain was severe and 
his joints would become swollen, warm and red.  During flare-
ups, even bedsheets hurt his feet.  He could not walk and 
typically would experience a fever and nausea.  Regarding 
swelling, he stated that his knees have swollen to such an 
extent that needles had to be stuck in to drain the fluid.  
He said he often had to force his foot into a shoe.  

Further regarding his flare-ups, the veteran reported that 
some episodes had a sudden onset, while others occurred more 
gradually.  His flare-ups generally occurred in the mornings 
and evenings, with probably more frequency with respect to 
the latter.  He stated that the joints most affected were the 
big toes, both knees, his elbow (does not specify which) and 
in his finger joints.  The onsets were frequently caused by 
trauma, such as banging his knee or stubbing his toe.

With respect to the frequency of his flare-ups, the veteran 
was asked whether he had 3 or more episodes per year.  He 
answered that he would if not for his medicine.  He stated 
that there were more than 3 times per year that he was 
required to medicate to fend off an impending flare-up.  He 
remarked that, even with the medication, he would sit on the 
couch and wait for the flare-up to resolve.  He stated that 
it could take a day or a day and a half before the joints 
would start to loosen up and the pain would resolve.  He 
stated that some flare-ups took 3 or 4 days to resolve.  He 
also had a very severe flare-up in the knees during service 
that took 2 weeks to resolve and another 2 weeks of therapy 
to walk normally again.  He remarked that since he separated 
from service the episodes of gout to his knee have not been 
nearly as severe as that one occasion.  He stated that his 
knees were still bothered by long drives.  

Another topic discussed at the March 2003 hearing was the 
occupational impact of the veteran's gout.  The veteran 
testified that he was employed as a county administrator.  He 
stated that during flare-ups, if he did not take medication, 
he would not be able to perform his duties.  Even with his 
medication, with flare-ups involving the right hand, he would 
not be able to write, and would have to type on the computer 
with just one hand.  He stated that the episodes to his 
fingers resolved quickly, and that he only faced such 
occupational adversity for a day or two during any given 
flare-up.  

The veteran was asked whether his gout caused him to miss 
work.  He explained that during a flare-up period that lasted 
for consecutive days, he would not call in sick to work every 
day.  Instead, he would try to limit his absence to one day 
or a half-day.  He stated that he used to require 4-5 sick 
days for his condition, but as he became more proficient at 
gauging when an onset would begin, and countering the flare-
up with medication, he was able to miss less days of work.  
He reported that in the last year, he only missed 1 or 2 days 
of work due to his service-connected gout.  

Analysis

The veteran's gouty arthritis is currently rated as 20 
percent disabling under Diagnostic Code 5002.  Under this 
Code, a 20 percent evaluation is warranted where there are 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent evaluation is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.   A 60 percent evaluation applies where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser number over 
prolonged periods.  Finally, a 100 percent evaluation is 
warranted for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.
.  
A note to Diagnostic Code 5002 states that ratings for an 
active process will not be combined with ratings for chronic 
residuals.  Instead, the higher of the 2 evaluations should 
be assigned.  

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.   While the Code 
section does not define what constitutes an "incapacitating 
episode," the word "incapacitate" is defined as follows: 
"to deprive of strength or ability."  Webster's II New 
Riverside University Dictionary (1988), page 618.

The Board has thoroughly reviewed the claims file, and 
concludes that the criteria for the next-higher 40 percent 
evaluation under Diagnostic Code 5002 is appropriate.  The 
evidence clearly reveals 3 or more episodes of gout pain in 
both 1998 and 1999.  Such episodes generally involved pain 
and swelling, and thus can be said to be incapacitating.  
Moreover, treatment records for the year 2000 objectively 
reveal 2 incapacitating episodes, as demonstrated by VA 
outpatient treatment reports.  A third episode for that year 
is not documented, nor are subsequent episodes.  However, the 
veteran maintains that he continues to have incapacitating 
episodes due to his service-connected gout, and the 
undersigned finds his testimony to be credible.  That 
contention is substantiated by the VA examiner in February 
2002, who expressed the belief that such flare-ups do occur 
and that they may alter the veteran's strength, coordination 
and range of motion.  

Given the February 2002 VA opinion, and given the previous 
medical record showing 3 or more exacerbations of gout in 
1998 and 1999 that could fairly be deemed incapacitating 
episodes, the Board finds the evidence to be in equipoise, 
allowing for application of the benefit of the doubt doctrine 
and enabling a grant of the veteran's increased rating 
request.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  This conclusion is further appropriate 
in that it recognizes the veteran's pain, weakness and 
limited motion during his flare-ups, as described in his 
hearing testimony and elsewhere in the claims file.   See 
DeLuca, 202, 206-07 (1995).  

While the Board has determined that the next-higher 40 
percent disability rating under Diagnostic Code 5002 more 
closely approximates the veteran's level of impairment due to 
gout symptomatology, a rating in excess of 40 percent is not 
warranted.  In order to be entitled to the next-higher 60 
percent evaluation, the evidence would have to establish 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year, or a lesser number over prolonged 
periods.  In this case, there is no showing of weight loss or 
anemia, nor does the evidence reveal 4 or more "severely" 
incapacitating episodes per year.  The veteran's testimony as 
to the impairment he experiences during a flare-up cannot 
reasonably be called severe.  The evidence does show a lesser 
number of incapacitating episodes, but they do not last a 
"prolonged" period of time.  Again, prolonged is not 
defined by regulation, but, as a factual matter, the Board 
concludes it indicates a duration longer than the time period 
the veteran testified his symptoms last.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 40 percent rating  

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's 
chronic residuals of gouty arthritis, as measured by 
limitation of motion of the parts affected.  Thus, 
consideration was given to Diagnostic Codes 5206 (forearm 
flexion), 5207 (forearm extension), 5215 (wrist), 5260 (leg 
flexion), 5261 (leg extension) 5271 (ankle), and 5278 (claw 
foot, pes cavus, acquired).  As demonstrated at his VA 
examination in February 2002, the veteran's joints had full 
and painless range of motion, with the exception of the left 
great toe, for which there was some limited and painful 
motion with 20 degrees of dorsiflexion and 10 degrees of 
plantar flexion.  However, Diagnostic Code 5278, which 
addresses limited motion of the great toe, only affords a 10 
percent evaluation and thus cannot serve as a basis for a 
rating in excess of 40 percent here. 


Finally, the evidence does not reflect that the veteran's 
gouty arthritis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, the 
veteran testified that, even during flare-ups he generally 
would miss only a half-day or a single day of work.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the evidence of record supports the finding 
that the veteran's gouty arthritis is most accurately 
reflected by the next-higher rating of 40 percent under 
Diagnostic Code 5002 and to that extent the claim is granted.  
A rating in excess of that amount is not substantiated by the 
medical evidence, and to that extent the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  











	(CONTINUED ON NEXT PAGE)




ORDER

A 40 percent rating for gouty arthritis is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

